IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TIMOTHY X. WRIGHT,                        : No. 415 MAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
KEVIN KAUFFMAN, LISA HOLLIBAUGH,          :
SYLVIA MORRIS, MR. R. MOYER, MRS.         :
LAIRD, DORINA VARNER AND TABB             :
BICKELL,                                  :
                                          :
                   Respondents            :

TIMOTHY X. WRIGHT,                        : No. 416 MAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
KEVIN KAUFFMAN, LISA HOLLIBAUGH,          :
SYLVIA MORRIS, MR. R. MOYER, MRS.         :
LAIRD, DORINA VARNER AND TABB             :
BICKELL,                                  :
                                          :
                   Respondents            :
                                          :
                                          :

                                    ORDER


PER CURIAM
     AND NOW, this 19th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.